t c no united_states tax_court estate of james t campion deceased leona campion executrix commissioner of internal revenue respondent et al petitioners v docket nos filed date cases of the following petitioners are consolidated herewith ladd t tucek and philamena tucek docket no tony w and candace p dial docket no george m and grace e collins docket nos and james and lynne m lotta docket nos and alden b and earlene chase docket no edward r and sandra chase docket no thomas l and betty r saliba docket no estate of james t campion deceased leona c campion executrix and leona c campion docket no scott k and barbara f monroe and charles r and iva m reif docket no dwight v and christine g call docket no and michael and mary lee rafferty jr thomas l and betty r saliba and theodore l and rosemary l shebs docket no petitioners investors in the so-called elektra hemisphere tax_shelters move for leave to file motions under rule to vacate final decisions that have been entered herein and to require respondent now to enter into revised settlement agreements with petitioners that reflect settlement terms available from respondent to investors in and held petitioners’ motions are denied declan j o'donnell for petitioners michael w bitner for respondent opinion swift judge this matter is before the court in these consolidated cases on petitioners’ motions for leave to file motions to vacate decisions with attached motions to vacate under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code for the years in issue in each of these cases petitioners and respondent settled all issues and final decisions have been entered the 90-day appeal period has expired and petitioners now seek orders from the court vacating the decisions and requiring respondent to enter into new settlement agreements with petitioners that would reflect settlement terms that were available to investors in the so-called elektra hemisphere tax_shelters in and the particular years before us in these consolidated cases are and -- years prior to the effective date of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 partnership provisions in vulcan oil tech partners v commissioner t c with regard to and later years that are subject_to the tefra partnership provisions other investors in the elektra hemisphere tax_shelters have filed motions similar to the instant motions our opinion in vulcan is also filed this date the underlying tax_shelter investments that are involved in these consolidated cases are referred to as investments in certain denver-based limited_partnerships and were related to the elektra hemisphere tax_shelters that were the subject of litigation in this court in 99_tc_132 affd sub nom 28_f3d_1024 10th cir acierno v commissioner tcmemo_1997_441 karlsson v commissioner tcmemo_1997_432 and vanderschraaf v commissioner tcmemo_1997_306 in acierno v commissioner supra we found that the denver- based partnerships that are involved in the instant cases were similar to the manhattan and wichita partnerships that were involved in the test cases of krause v commissioner supra and accordingly that the limited partners of the denver-based partnerships who had not settled their cases with respondent were to be bound by the opinion in krause the settlements that petitioners herein entered into and that they now seek to set_aside are consistent with our decisions in krause and the above- cited related cases namely no deductions are to be allowed to the taxpayers relating to their investments in the elektra hemisphere tax_shelters and the taxpayers are not to be held liable for additions to tax or penalties other than increased interest under sec_6621 or its predecessor sec_6621 hereinafter referred to as the no-cash settlements beginning in respondent made a number of offers to the investors-taxpayers to settle tax adjustments that respondent had determined involving the elektra hemisphere tax_shelters including those in the denver-based partnerships over the years respondent’s settlement position with regard to the issues involved in the elektra hemisphere tax_shelters has changed and terms of the settlement offers that respondent has made available to investors have changed accordingly as time progressed and as the test cases approached trial respondent’s settlement position generally became more favorable to respondent and less favorable to the investor-taxpayers each of respondent’s various settlement positions contained time deadlines or termination dates beyond which a particular settlement position would no longer be available under respondent’s settlement position as of investors generally were allowed tax deductions reflecting the full amount of their cash out-of-pocket invested in the respective elektra hemisphere tax_shelter and no penalties or additions to tax were imposed other than increased interest under sec_6621 or its predecessor sec_6621 hereinafter referred to as the cash settlement petitioners herein did not agree to settle the tax deficiencies and additions to tax that respondent had determined against them relating to their investments in the elektra hemisphere tax_shelters on that basis rather petitioners waited until after the opinion in krause v commissioner supra was rendered in and agreed to settle at that time or in later years on the basis of respondent’s then pending no-cash settlement position not only did petitioners agree to settle but petitioners signed stipulated decision documents reflecting the no-cash settlement position and such decision documents were entered by the court and are now final petitioners allege that a structural defect or a fraud on the court occurred in settling these cases and that respondent under the tefra partnership statutory provisions had a duty_of_consistency to treat all taxpayers consistently and to make available to all taxpayers at all points in time the most favorable settlement terms that were offered to any taxpayer more specifically petitioners allege -- that the settlements that were agreed to in the instant cases were premised on the erroneous fact that no better settlements were available to the taxpayers that because of the express language of section c the tefra partnership settlement procedures apply to partnerships for all years once partnerships are subject_to the general tefra partnership provisions for any year that during and later years when petitioners entered into their settlements for the pre-tefra years petitioners and their counsel allegedly were not notified by respondent of the prior more favorable cash settlements that other taxpayers during and had agreed to and that because of above the elektra hemisphere tax_shelter partnerships’ pre-tefra years effectively became or should be treated as becoming subject_to the tefra partnership settlement procedures thus petitioners herein allege that during and later years they should have been allowed to settle their cases consistent with the most favorable settlement terms offered to any other taxpayers at any time petitioners allege the existence of a pervasive and manufactured conspiracy among respondent’s counsel to deprive them and other taxpayers of the tefra settlement procedures for pre-tefra years petitioners allege that the defective settlement procedures that were utilized to settle the instant cases also affected some big_number other settlement agreements and a total of big_number case dispositions petitioners’ overriding argument based on the tefra statutory provisions is that this court's jurisdiction over tefra settlement procedures is broader than this court's jurisdiction over cases in general petitioners point to the except as otherwise provided language of sec_6221 and to the language of section c petitioners interpret the language of the latter section as providing that once a partnership becomes subject_to the tefra provisions for any year and for any purpose the partnership and each of its partners should be treated for settlement purposes as becoming subject_to the tefra partnership provisions for all years petitioners then argue that under such tefra settlement provisions they were entitled in and later years when they settled with respondent their particular elektra hemisphere tax_shelter cases to be specifically informed of and to take advantage of the most favorable settlement terms that respondent ever offered any of the partners in the elektra hemisphere tax_shelters namely the cash settlements available during and respondent emphasizes that the no-cash settlements that petitioners now seek to disavow are based on and are consistent with the results of the test cases that were decided with respect to the elektra hemisphere tax_shelters 99_tc_132 see also acierno v commissioner tcmemo_1997_441 respondent argues that petitioners having refused to settle in or having waited out the litigation of the krause test cases until our opinion therein was rendered in and until the appeal thereof became final in and now not liking the results are simply the victims of their own procrastination or litigation strategy not of any structural defect or fraud on the court petitioners acknowledge that under the tefra partnership provisions the redetermination jurisdiction of this court is generally limited with an exception not applicable here to taxable years beginning after date petitioners however cite the language of section c and argue that the tefra partnership settlement procedures apply to every partnership year once the partnership is subject_to the general tefra partnership provisions for any year section c provides in pertinent part as follows sec c other partners have right to enter into consistent agreements --if the secretary enters into a settlement agreement with any partner with respect to partnership items for any partnership taxable_year the secretary shall offer to any other partner who so requests settlement terms for the partnership taxable_year which are consistent with those contained in such settlement agreement we disagree with petitioners' interpretation of section c sec_407 of tefra stat expressly and specifically provides that its provisions including the settlement procedures of section apply only to partnership taxable years beginning after date with an exception not here relevant sec_407 of tefra 96_stat_670 provides as follows except as provided in paragraph the amendments made by sec_402 sec_403 and sec_404 shall apply to partnership taxable years beginning after the date of the enactment of this act date further petitioners' interpretation is belied by the plain language of the statute which refers to a partnership taxable_year the statute by its terms does not require that a settlement made with a partner in respect of a partnership's taxable_year be extended to another partner for an earlier taxable_year a fortiori no such requirement would seem to exist if the later year is covered by the tefra procedures and the earlier year is not in consolidated cable ltd v commissioner tcmemo_1990_657 affd without published opinion 995_f2d_222 5th cir we implicitly recognized that the tefra partnership provisions did not apply to partnership taxable years that began before date in ackerman v commissioner tcmemo_1996_315 the taxpayers entered into settlement agreements for and that were subject_to the tefra provisions and we held that respondent was not precluded from making different adjustments for a year not covered by the prior settlement for the later tefra years and not covered by the tefra settlement procedures see also gridley v commissioner tcmemo_1997_ in which we noted that the tefra settlement procedures did not apply to pre-tefra years in fisher v commissioner tcmemo_1994_434 a duty on respondent to extend similar settlements was found to exist as to all taxpayers but such duty was based not on any statutory requirements of tefra but on express contractual agreements that had been entered into by the taxpayers to be bound by results of subsequent test cases and we concluded that a corresponding duty_of disclosure was imposed on respondent to inform all taxpayers as to the outcome of the test cases in fisher when some of the test cases were settled other taxpayers in the group of related cases had a contractual right to be informed of the settlement and to settle their cases on the same basis fisher is distinguishable from the facts of the instant cases absent proof that a taxpayer has been singled out for disparate treatment based on impermissible considerations such as race or religion and absent contractual agreements to the contrary respondent is not required to offer the same settlement terms to similarly situated taxpayers 104_tc_13 supplemented by 104_tc_417 65_tc_1014 petitioners argue that if all open years of a partnership including pre- and post-tefra years are not treated as governed by the tefra settlement procedures certain accounting and financial statement difficulties arise even if true petitioners have offered no authority to the effect that such accounting and financial statement difficulties would override the tefra statutory provisions that expressly provide that only partnership years beginning after date are subject_to the tefra partnership provisions petitioners' allegations that a fraud has been committed on the court are vague confusing and misdirected authority exists for setting aside a final_decision of this court based upon a fraud on the court see 387_f2d_689 7th cir 86_tc_1319 affd 859_f2d_115 9th cir but cf 51_f3d_618 6th cir the cases however make it clear that such relief is very limited as explained below a finding of fraud on the court is justified only by the most egregious misconduct directed to the court itself such as bribery of a judge or jury or fabrication of evidence by counsel and must be supported by clear unequivocal and convincing evidence 46_f3d_1416 8th cir quoting in re coordinated pretrial proceedings in antibiotic antitrust actions 538_f2d_180 8th cir citations omitted see also 826_f2d_335 5th cir as suggested the evidence and allegations that petitioners offer in support of their allegations of a fraud upon the court are extremely vague and unsupported and they call for little further discussion we note that petitioners’ counsel herein and petitioners’ prior counsel represented many taxpayers who were involved in the elektra hemisphere tax_shelters and petitioners' former and or present counsel likely have been aware for many years of all settlement positions that were made available by respondent assuming arguendo that respondent’s counsel -- in and later years after the 99_tc_132 test case opinion was rendered -- did not specifically inform petitioners’ counsel of all prior settlement positions that were available to investors in the elektra hemisphere tax_shelters there would be no basis for finding that a fraud has occurred on the court as explained above tefra settlement procedures do not apply to these cases involving pre-tefra years and there existed no obligation on respondent’s counsel in these cases to inform all petitioners of each and every settlement position available to investors lastly we emphasize that the credible factual evidence submitted in connection with petitioners’ motions establishes that petitioners and all other investors in the elektra hemisphere tax_shelters were treated consistently by respondent and were given the same opportunity to settle their tax disputes with respondent on the same terms and with the same time deadlines the disposition of cases involved in the elektra hemisphere tax_shelters followed specific time frames and each different settlement position of respondent which appears to have been adequately communicated to all investors in the elektra hemisphere tax_shelters was based on the hazards_of_litigation as perceived by respondent at a particular point in time in years after the krause v commissioner supra test case opinion was filed petitioners herein finally chose to agree to respondent’s pending settlement offer at which time the only available settlement position available to investors in the elektra hemisphere tax_shelters was that which was accepted by petitioners and which was reflected in the decisions that were entered namely the no-cash settlements petitioners’ arguments and evidence fail to establish any scheme of secrecy regarding the availability of respondent’s various settlement positions that were available to taxpayers who had invested in the elektra hemisphere tax_shelters for the reasons stated petitioners’ motions for leave to file motions to vacate will be denied appropriate orders will be issued
